722 N.W.2d 831 (2006)
Vicki MORAN, Personal Representative of the Estate of John Moran, Deceased, Plaintiff-Appellee,
v.
VAC-ALL SERVICES, INC., Defendant-Appellant.
Docket No. 131261. COA No. 258770.
Supreme Court of Michigan.
October 31, 2006.
On order of the Court, the motion for miscellaneous relief is GRANTED. The application for leave to appeal the April 13, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.